Citation Nr: 0530414	
Decision Date: 11/14/05    Archive Date: 11/30/05

DOCKET NO.  03-31 485	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of basic eligibility for Department of Veterans 
Affairs (VA) benefits.


WITNESSES AT HEARING ON APPEAL

Appellant and son


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel




INTRODUCTION

The appellant claims he had World War II service in the 
Commonwealth Army of the Philippines in the service of the U. 
S. Armed Forces for the Far East (USAFFE) and as a recognized 
guerrilla.

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2003 rating determination of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines.  The RO disallowed 
the veteran's claim as he was not eligible for VA benefits.

The veteran and his son presented testimony at a personal 
hearing in June 2005 before the undersigned Veterans Law 
Judge.  A copy of the hearing transcript was attached to the 
claims file.  


FINDINGS OF FACT

1.  In August 1997, the RO determined that the appellant did 
not meet basic eligibility requirements for VA benefits.  The 
veteran did not appeal this decision and thus it is a final 
decision.  

2.  Additional evidence received since the August 1997 
determination, although new, is not material, is either 
cumulative or redundant, and does not raise a reasonable 
possibility of substantiating the claim.  


CONCLUSION OF LAW

Evidence received since the final August 1997 determination 
wherein the RO determined that the appellant did not meet the 
basic eligibility requirements for VA benefits is not new and 
material, and the appellant's claim may not be reopened.  
38 U.S.C.A. §§ 5104, 5108, 7105 (West 2002); 38 C.F.R. §§ 
3.104(a), 3.156(a), (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to notify and to assist

The Board believes that the disposition of this case is based 
upon the operation of law.  As discussed below, the appellant 
has not achieved predicate status as a veteran under the law.  
Although the Veterans Claim Assistance Act of 2000, Public 
Law No. 106-475, 114 Stat. 2096 (2000), became effective 
prior to this appeal, it is not applicable in this case 
because the law and not the evidence is dispositive of the 
appellant's claim.  See Mason v. Principi, 16 Vet. App. 129, 
132 (2002) (VCAA is not applicable to a claim in which the 
law, and not the evidence, is dispositive of the claim); see 
also Manning v. Principi, 16 Vet. App. 534 (2002) (VCAA has 
no effect on an appeal where the law is dispositive of the 
matter).   Nevertheless, the Board notes that the RO supplied 
the appellant with a letter notifying him about the VCAA in 
September 2003.

Because it has not been established that the appellant is a 
"veteran" for VA purposes, and since there is no additional 
and pertinent information to dispute the service department 
finding, further development would serve no useful purpose.  
See 38 C.F.R. § 3.159(d)(1) (2005).  This case hinges upon 
the threshold determination as to whether the appellant has 
recognized service to be considered a "veteran," and in 
this regard the service department has verified that he does 
not have the requisite service.  No amount of notice can 
change the appellant's legal status.  The legal outcome is 
clearly dictated by the existing law regardless of any 
further notice the appellant might receive.  Any error for 
noncompliance with the notice provisions of the VCAA is 
harmless.  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
appellant are to be avoided).  VA has satisfied its duties to 
inform and assist the appellant in this case.  Further 
development and further expending of VA's resources are not 
warranted.


III. Pertinent legal criteria

A.   Applicable legal criteria for basic eligibility

The United States will pay compensation to any veteran 
disabled by disease or injury incurred in or aggravated by 
active service, who was discharged or released under 
conditions other than dishonorable from the period of service 
in which the disease or injury was incurred, provided the 
disability is not the result of the person's own willful 
misconduct.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2005).

The law authorizes the payment of a pension to a veteran of 
wartime who has the requisite service and who is permanently 
and totally disabled from non-service-connected disability 
not due to the veteran's own willful misconduct.  38 U.S.C.A. 
§§ 1502, 1521 (West 2002).

The term "veteran" is defined by law as a person who served 
in the active military, naval or air service, and was 
discharged or released therefrom under conditions other than 
dishonorable.  38 U.S.C.A. § 101(2) (West 2002); 38 C.F.R. § 
3.1(d) (2005).  The term "active military, naval, or air 
service" includes active duty, any period of active duty for 
training during which the individual concerned was disabled 
or died from a disease or injury incurred or aggravated in 
the line of duty, and any period of inactive duty training 
during which the individual concerned was disabled or died 
from an injury incurred or aggravated in the line of duty.  
38 U.S.C.A. § 101(24) (West 2002); 38 C.F.R. § 3.6 (2005).

Service in the Philippine Scouts and in the organized 
military forces of the Government of the Commonwealth of the 
Philippines, including recognized guerrilla service, is 
recognized service for certain VA purposes, as authorized by 
38 U.S.C.A. § 107 (West 2002); 38 C.F.R. § 3.40 (2005).

Service of persons enlisted under section 14 of Public Law 
No. 190, 79th Congress (Act of Oct. 6, 1945), is included for 
compensation and dependency and indemnity compensation, but 
not for pension benefits.  All enlistments and reenlistments 
of Philippine Scouts in the Regular Army between October 6, 
1945, and June 30, 1947, inclusive, were made under the 
provisions of Public Law No. 190, as it constituted the sole 
authority for such enlistments during that period.  This 
paragraph does not apply to officers who were commissioned in 
connection with the administration of Public Law No. 190.  38 
C.F.R. § 3.40(b) (2005).

Service as a Philippine Scout in the Regular Army inducted 
between October 6, 1945, and June 30, 1947, inclusive, and in 
the Commonwealth Army of the Philippines from and after the 
dates and hours when called into service of the Armed Forces 
of the United States by orders issued from time to time by 
the General Officer, U.S. Army, pursuant to the Military 
Order of the President of the United States dated July 26, 
1941, is included for compensation benefits, but not for 
pension benefits.  Service department certified recognized 
guerrilla service and unrecognized guerrilla service under a 
recognized commissioned officer, only if the person was a 
former member of the United States Armed Forces (including 
the Philippine Scouts), or the Commonwealth Army, prior to 
July 1, 1946, is included for compensation benefits, but not 
for pension benefits.  38 C.F.R. § 3.40(b), (c), and (d) 
(2005).

In general, service before July 1, 1946, in the organized 
military forces of the Government of the Commonwealth of the 
Philippines, while such forces were in the service of the 
Armed Forces of the United States, including recognized 
guerrilla service, shall not be deemed to have been active 
military, naval, or air service for the purposes of awarding 
non-service-connected pension benefits.  See 38 U.S.C.A. § 
107(a) (West 2002); 38 C.F.R. § 3.40 (2003).

The following certifications by the service departments will 
be accepted as establishing guerrilla service:  (1) 
recognized guerrilla service; (2) unrecognized guerrilla 
service under a recognized commissioned officer only if the 
person was a former member of the United States Armed Forces 
(including the Philippine Scouts), or the Commonwealth Army.  
This excludes civilians.  See 38 C.F.R. § 3.40(d)(1), (2) 
(2005).

For the purpose of establishing entitlement to pension, 
compensation, dependency and indemnity compensation, or 
burial benefits, VA may accept evidence of service submitted 
by an appellant, such as a DD Form 214, Certificate of 
Release or Discharge from Active Duty, or original 
Certificate of Discharge, without verification from the 
appropriate service department if the evidence meets the 
following conditions:

(1) the evidence is a document issued by the service 
department. A copy of an original document is 
acceptable if the copy was issued by the service 
department or if the copy was issued by a public 
custodian of records who certifies that it is a true 
and exact copy of the document in the custodian's 
custody; and

(2) the document contains needed information as to 
length, time, and character of service; and

(3) in the opinion of VA, the document is genuine 
and the information contained in it is accurate.  
However, where the appellant does not submit 
evidence of service or the evidence submitted does 
not meet the requirements of 38 C.F.R. § 3.203, the 
VA shall request verification of service from the 
service department.

The Court has held that VA is prohibited from finding, on any 
basis other than a service department document which VA 
believes to be authentic and accurate, or service department 
verification, that a particular individual served in the 
United States Armed Forces.  Service department findings, 
therefore, are binding on VA for purposes of establishing 
service in the United States Armed Forces.  Duro v. 
Derwinski, 2 Vet. App. 530, 532 (1992).


B.  New and material evidence

Under the provisions of 38 C.F.R. § 3.156(a), evidence is 
considered "new" if it was not previously submitted to 
agency decisionmakers.  See also Struck v. Brown, 9 Vet. App. 
145, 151 (1996); Blackburn v. Brown, 8 Vet. App. 97, 102 
(1995); Cox v. Brown, 5 Vet. App. 95, 98 (1993).  
"Material" evidence is evidence which, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  See 38 
C.F.R. § 3.156(a).  In determining whether evidence is new 
and material, the "credibility of the evidence is to be 
presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Prior unappealed decisions of the Board and the RO are final. 
38 U.S.C.A. §§ 7104, 7105(c) (West 2002); 38 C.F.R. §§ 
3.160(d), 20.302(a), 20.1104 (2005).  However, if new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, VA shall reopen the claim 
and review the former disposition of the claim.  Manio v. 
Derwinski, 1 Vet. App 145 (1991).  When determining whether 
additional evidence is new and material, VA must determine 
whether such evidence has been presented under 38 C.F.R. 
§ 3.156(a) in order to have a finally denied claim reopened 
under 38 U.S.C.A. § 5108 (West 2002).

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2005).  

III.  Factual background and analysis

A review of the record shows that the appellant filed 
previous claims for VA disability benefits based on disease 
or injury of military service origin.  In May 1997, the RO 
denied the claim, on the basis that his name did not appear 
on the roster of recognized guerrillas in the records of the 
office.  In August 1997, the RO denied his claim on the basis 
that the records showed he did not have the required military 
service to be eligible for VA benefts.  The appellant did not 
appeal those determinations, which therefore became final.  
In February 2003, the appellant filed a claim for disability 
benefits.  The U.S. Court of Appeals for the Federal Circuit 
(CAFC) has held that the new-and-material-evidence 
requirement set forth in 38 U.S.C.A. § 5108 (West 2002) 
applies to the reopening of claims that were previously 
disallowed for any reason, including those claims for 
establishing status as a claimant.  See D'Amico v. West, 209 
F.3d 1322, 1326-1327 (Fed. Cir. 2000).  In light of this 
holding, it appears that even a claim for basic eligibility 
that has previously been finally denied must first meet the 
new-and-material-evidence standard before such claim can be 
reopened.

The last final decision was an August 1997 rating by the RO, 
wherein legal entitlement to VA benefits was denied based on 
service department certification that the claimant had no 
service as a member of the Philippine Commonwealth Army, 
including the recognized guerrillas, in the service of the 
Armed Forces of the United States.  The RO determined that 
the appellant did not have the required military service to 
be eligible for VA benefits.

Although the RO did not discuss whether new and material 
evidence had been received, in essence, the claim was 
reopened and a decision issued on the merits.  Thus, it is 
not prejudicial for the Board to proceed.  The Board has a 
jurisdictional responsibility to consider whether it was 
proper for a claim to be reopened, regardless of whether the 
previous action denying the claim was appealed to the Board.  
Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001).

Evidence of record prior to the recent claim, in addition to 
the appellant's claims forms, included the appellant's 
discharge paper dated in February 1946 from the Philippine 
Army of the Commonwealth of the Philippines that showed he 
had been engaged in guerrilla activities, had not received 
any wounds, or had any sicknesses and was in good physical 
condition when discharged.  He had no military service under 
the U.S. Government to first Army enlistment and had no 
previous enlistment in the Philippine Army.  He had had 
continuous service from January 2, 1944, to his discharge on 
February 23, 1946.  

A March 1997 certification AGNR2 from the Armed Forces of the 
Philippines shows that the appellant's unit was "864th MP Det 
3d Pang Regt (SPAV)" and the periods for which he received 
payment.  A private hospital discharge summary covers a 
period of hospitalization in 1997.  

In May 1997, the RO notified the appellant that his claim was 
disallowed because his name did not appear on the roster of 
recognized guerrillas in the records in its office.  

In a reply dated in April 1997 and received in May 1997, the 
U.S. Army Reserve Personnel Center (ARPERCEN) notified the RO 
that the appellant had no service as a member of the 
Philippine Commonwealth Army, including the recognized 
guerrillas, in the service of the United States Armed Forces.

Also of evidence was a June 1997 private medical certificate 
from a doctor who had been treating the appellant for 30 
years and wrote that the appellant's present illness had 
started in 1941 when he was fighting with the Philippine 
Armed Forces against the Japanese invaders.  A June 1997 
private medical certificate from another doctor received in 
July 1997 certified the appellant's conditions for which he 
had sought consultation and the treatment at that time.  

In August 1997 the RO notified the appellant that his claim 
was denied because the evidence of record showed that he did 
not have the required military service to be eligible for VA 
benefits.  He was further notified that since ARPERCEN 
certified that he had no valid military service he had no 
legal entitlement to VA benefits.  He was advised of his 
appeal rights.  

In response to letters from the appellant regarding benefits, 
the RO notified him in April and June 1999 that the 
Department of the Army advised that he did not render valid 
service in the Armed Forces of the United States, either as a 
member of the Philippine Commonwealth Army (USAFFE) or as a 
recognized guerrilla.  The RO advised that on account of the 
negative certification, no benefits were payable to the 
appellant.

In February 2003, the appellant submitted a claim, 
subsequently clarified as being for disability benefits based 
on disease or injury of military service origin.  With his 
claim he submitted a December 2002 certification from the 
Armed Forces of the Philippines (AGNR2) showing payment 
received for his service.  His military status was shown as 
USAFFE.  No information was provided concerning the Revised 
Reconstructed Guerilla Roster of 1948, and this section was 
shown as not applicable.  An affidavit for Philippine Army 
Personnel (PA AGO 23) dated in February 1946 was also 
submitted showing a chronological record of his activities.  

An April 2003 reply from the National Personnel Records 
Center (NPRC) to a request for information referred to the 
prior report dated in April 1997 that showed negative 
certification of valid service.  

With the veteran's notice of disagreement he submitted 
authorization for VA to obtain records regarding medical 
treatment from multiple medical providers over a period from 
1970 to 1999.  He submitted another authorization form 
approximately a week later for the same medical providers. 

He submitted duplicate copies of the December 2002 
certification from the Armed Forces of the Philippines and 
the February 1946 affidavit for Philippine Army Personnel, a 
duplicate copy of his discharge from the Philippine Army 
which had previously been considered and two copies of a 
March 1949 notification of the appellant's assignment in the 
Reserve Force of the Philippine Army.  

The appellant submitted another claim in August 2003 and a 
statement regarding medical treatment from 1971 to 1999 for a 
psychiatric disorder. 

In September 2003, the appellant advised that his Army Serial 
Number shown on his discharge form was correct.  

In September 2003 the RO sought reverification of the 
veteran's military service based on a PA AGO Form 23 and 
AGNR2 submitted by the appellant.  The NPRC replied in the 
same month that there was no change warranted in the prior 
negative certification.  

The appellant, with the assistance of his son, testified in 
June 2005 that he entered service in 1941 with the USAFFE.  
He denied surrendering to the Japanese in April 1942 and 
related that he was in the mountains in 1942.  He was with 
the Second Battalion, First Infantry of the USAFFE.  He had 
continuous combat with the Japanese, was wounded on his left 
wrist, and experienced body pains while he was in service.  
He was receiving benefits from the Philippine Veterans 
Affairs Office.  The appellant testified that he only used 
one name, the name shown in the file, during service.  He 
recalled receipt at the time of separation from service of 
some type of notification to report for processing but the 
time limit to do so had already passed by the time he 
received the notification.  

The appellant's case turns upon a legal issue as to whether 
he had qualifying service for VA benefits purposes.  
Therefore, any new evidence he submitted must be material as 
to that issue.  

To the extent that any of the evidence submitted since August 
1997 is "new" evidence, (to include any administrative 
records, statements from the appellant, authorization forms, 
Philippine Army records or medical evidence which are not 
duplicative), this evidence is not material because it bears 
no relevance to the issue in this case.  Such evidence does 
not bear directly and substantially upon the matter under 
consideration, which is basic eligibility for VA benefits, as 
established by military service verified by official 
documents and an official source (in this case ARPERCEN, now 
U. S. Army Reserve Personnel Command or ARPERSCOM.)  Such an 
issue turns upon the nature of the military service as 
recognized by law.  To this point, in April 1997, and most 
recently, in September 2003, after review of additional 
evidence submitted by the appellant (the February 1946 
affidavit for Philippine Army Personnel (PA AGO 23) and the 
December 2002 AGNR2) the service department has concluded 
that the appellant had no service as a member of the 
Philippine Commonwealth Army, including the recognized 
guerrillas, in the service of the United States Armed Forces.  

In short, under 38 C.F.R. §§ 3.41 and 3.203, Philippine 
veterans are not eligible for veterans' benefits unless a 
United States service department documents or certifies their 
service.  See Duro, supra.  The Board notes that the proper 
course for the applicant who believes there is a reason to 
dispute the report of the service department or the contents 
of military records is to pursue such disagreement with the 
service department.  See Sarmiento v. Brown, 7 Vet. App. 80, 
85 (1994).  We note that recognition of his service by the 
Philippine Government, although sufficient for entitlement to 
benefits from that Government, is not equally sufficient for 
benefits administered by VA; this Department is bound to 
follow the certifications by the service departments with 
jurisdiction over U.S. military records.

None of the documents or evidence submitted by the appellant 
since August 1997 (or previously) in support of the claim 
satisfies the requirements of 38 C.F.R. § 3.203 as acceptable 
proof of service, as they are not official documents of the 
appropriate U.S. service department.  Further, although this 
evidence was considered, once verification is sought and a 
negative response is received, 38 C.F.R. § 3.203(a) has no 
further application.  As such, they are not new and material 
evidence.  The appellant does not contend that the service as 
verified by the service department is erroneous in such a way 
as to warrant a further request to the service department to 
verify or re-certify additional military service.  See 
Sarmiento v. Brown, 7 Vet. App. 80 (1994).  

Evidence from nonofficial sources is not "proof" to 
establish validity of service.  If the evidence is not 
competent to establish proof of service, it necessarily 
follows that the evidence cannot serve as a basis to reopen.  

For these reasons, the Board concludes that the appellant has 
not presented new and material evidence to reopen the claim 
of basic eligibility for VA benefits.  As new and material 
evidence has not been submitted to reopen the appellant's 
claim of basic eligibility for VA benefits, the claim may not 
be reopened.  Accordingly, the Board's analysis must end 
here.  Butler v. Brown, 9 Vet. App. 167, 171 (1996).


ORDER

New and material evidence has not been presented or secured 
to reopen the claim of basic eligibility for VA benefits, and 
the appeal is denied.



____________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


